DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: 
“the chip is in contact with the inner wall in an interior of the package” should read “the chip is in contact with an inner wall of the package in an interior of the package” or otherwise be corrected. Specifically, “the inner wall” lacks antecedent basis. The claim later recites “separated from the inner wall of the package”. As such the meaning of the claim is clear (i.e. “the inner wall” is an inner wall of the package and not, for example, an inner wall of the sensor placement chamber). Thus, this is made as an objection rather than a 112b rejection.Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20140144243 A1) in view of Tsushima et al. (JP 2018159596 A - all citations are to the attached English translation).Regarding claim 1:Tanaka teaches (e.g. FIG. 2) a differential pressure measuring instrument comprising:
a chip (11) constituting a pressure-sensitive sensor comprising a first diaphragm (11-1), and a first pressure introduction portion (e.g. 11-5a) and a second pressure introduction portion (e.g. 11-4a) that cause a pressure transmitting material to act on the first diaphragm, respectively; 
an enclosure comprising a first barrier diaphragm (one of 15-1 and 15-2) provided on a first side surface, a second barrier diaphragm (the other one of 15-1 and 15-2) provided on a second side surface, the enclosure being formed with a first pressure chamber and a second pressure chamber (e.g. the space between 15-2 and 12-3c being one chamber and the space between 15-1 and 12-2c being another chamber) isolated from an exterior by the first barrier diaphragm and the second barrier diaphragm, respectively, a sensor placement chamber (e.g. space within 12-1) in which the chip is disposed, and a first communication channel and a second communication channel (e.g. 12-3b being one channel and 12-2b being another channel) communicating the first pressure chamber and the second pressure chamber with the sensor placement chamber, respectively; 
a first pipe (one of 14-2 and 14-1) connected, at one end, to the first communication channel on a side comprising the sensor placement chamber and, at another end, to the first pressure introduction portion of the chip disposed in the sensor placement chamber; and 
a second pipe (the other one of 14-2 and 14-1) connected, at one end, to the second communication channel on a side comprising the sensor placement chamber and, at another end, to the second pressure introduction portion of the chip disposed in the sensor placement chamberTanaka fails to teach:
the chip comprising a second diaphragm and the second pressure introduction portion causes the pressure transmitting material to act on the second diaphragmTsushima teaches (FIG. 1):
the chip comprising the first diaphragm (one of 23_1 and 23_2) and a second diaphragm (the other one of 23_1 and 23_2) and the first pressure introduction portion (e.g. 30_1 / 21_1) and the second pressure introduction portion (30_2 / 21_2) that cause the pressure transmitting material to act on the first diaphragm and second diaphragm, respectively
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the double diaphragm sensor of Tsushima instead of the single diaphragm sensor of Tanaka as they are art-recognized equivalents for the purposes of differential pressure sensing chips.
Regarding claim 2:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.Tanaka also teaches (e.g. FIG. 2):
wherein a side surface of the first pipe (one of 14-2 and 14-1) and a side surface of the second pipe (the other one of 14-2 and 14-1) are not in contact with an inner wall of the sensor placement chamber (each pipe is only fixed on its respective ends [0036])
Regarding claim 3:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.Tanaka also teaches (e.g. FIG. 2):
wherein the chip (11) is supported by the first pipe and the second pipe (14-2 and 14-1) and is separated from the inner wall of the sensor placement chamber (e.g. space within 12-1)
Regarding claim 6:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.Tanaka also teaches:
a pressure transmitting material filled in the first pressure introduction portion, the first pipe, the first communication channel, the first pressure chamber, the second pressure introduction portion, the second pipe, the second communication channel, and the second pressure chamber ([0007], [0037]-[0038], [0041])
Regarding claim 7:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Tanaka and Tsushima teach:
wherein the chip comprises: a first strain gauge provided on the first diaphragm, and a second strain gauge provided on the second diaphragm(Tanaka - [0003], [0055]. Tsushima - page 1, last paragraph; page 3, seventh paragraph)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20140144243 A1) in view of Tsushima et al. (JP 2018159596 A - all citations are to the attached English translation) and further in view of Sekine et al. (US 20180259409 A1).Regarding claim 4:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.Tanaka fails to teach:
a package disposed in the sensor placement chamber and configured to house the chipSekine teaches (FIG. 2):
a package (202) disposed in the sensor placement chamber (206) and configured to house the sensor (e.g. 201)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the package of Sekine in the device of Tanaka to yield thermal stability/uniformity and thermal control as well as to better protect the sensor (Sekine - [0032], [0036], [0040]).
Regarding claim 5:Tanaka, Tsushima, and Sekine teach all the limitations of claim 4, as mentioned above.As combined in the claim 4 rejection above, Sekine teaches (FIG. 2):
wherein the chip (chip / sensor, equivalent to 201; however, this is also the results of the combination with Tanaka) is in contact with the inner wall in an interior of the package (202) only at a region of an outer surface of the chip, and other regions of the outer surface of the chip are separated from the inner wall of the package
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856